Citation Nr: 1010273	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder, with dysthymia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to February 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2006 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
50 percent rating for generalized anxiety disorder, with 
dysthymia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal period, the Veteran's generalized 
anxiety disorder, with dysthymia, has been manifested by 
occupational and social impairment with reduced reliability 
and productivity, to include symptoms of excessive worry; 
restlessness; decreased concentration; irritability; muscle 
tension; sleep disturbance, including insomnia; low energy; 
low self esteem; poor concentration; and suicidal ideation; 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, has not been shown. 


CONCLUSION OF LAW

A rating in excess of 50 percent is not warranted for the 
Veteran's generalized anxiety disorder, with dysthymia.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9400 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). 

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his/her claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A July 2006 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The appellant has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in August 2006.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA 
must provide an examination that is adequate for rating 
purposes).  He has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim. 



B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom, and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  

The Court has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for generalized anxiety disorder, rated 30 
percent, was granted by the RO in a January 1999 rating 
decision.  The current 50 percent rating was awarded in a 
March 2005 rating decision.  

On August 2006 VA examination the Veteran reported that he 
had had an anxiety attack four years earlier while working 
part time as a barber.  He described it as a confusing 
experience and said that he could not remember how to get 
home.  He had a sharp pain over his chest, spinning in his 
head, and felt as if he would faint.  He stated that he was 
not able to work since that time.  He had excessive worry 
over finances and when he fought with his spouse.  He 
reported being restless, on edge and easily fatigued.  He 
reported losing focus and once, getting lost while driving 
near his home.  He reported muscle tension and sleep 
disturbance, saying that he awoke at 2 and 4 a.m. on a 
regular basis.  He reported dysthymic symptoms of low 
appetite, but stated that he had always been a picky eater 
and was trying to lose weight; insomnia; low energy; low 
self-esteem; poor concentration; and suicidal ideation.  
Medications included Trazodone and Omeprazole.  

On mental status examination, the Veteran was nicely dressed 
and cooperative.  He was oriented to person, place, time and 
reason for the evaluation.  Thought process was normal.  He 
did not report or appear to have hallucinations or delusions.  
Concentration ability and short-term memory were both below 
average.  He reported suicidal ideation such as being worried 
about the direction of his life and whether he had done 
anything with his life.  He reported that this ideation came 
and went and dissipated on its own.  He reported that he had 
no friends, but used to go to sports events and play golf, 
until he injured his back.  He now simply stayed home and 
watched baseball games on television.  He was currently 
retired and denied alcohol use except for an occasional 
social drink.  The examiner stated that the Veteran continued 
to meet the criteria for generalized anxiety disorder and 
dysthymia, with symptoms including excessive worry; 
restlessness; decreased concentration; irritability; muscle 
tension; sleep disturbance, including insomnia; low energy; 
low self esteem; poor concentration; and suicidal ideation.  
The diagnoses were generalized anxiety disorder and 
dysthymia.  His Global Assessment of Functioning (GAF) score 
was 60.  

VA outpatient treatment records show that the Veteran 
received intermittent treatment from March 2005 to October 
2007.  When last evaluated, it was noted that the Veteran had 
stayed active, working out in a gym for 45 minutes, three 
days per week, lifting weights and swimming.  He and his wife 
continued to have some conflict.  He drank in moderation, a 
glass of wine a few nights per week.  He continued to take 
Trazodone at night for sleep.  He said that he did not 
recently need this during the day to control his anxiety.  He 
denied having any recent hopelessness or suicidal thoughts.  
On mental status examination, he was neatly dressed and made 
good eye contact.  Speech was a little rapid, but not 
pressured.  Affect and mood were pleasant.  Thoughts were 
circumstantial and mostly appropriate, although he made some 
inappropriate comments.  There were no psychotic symptoms or 
suicidal thoughts.  The pertinent impressions were dysthymic 
disorder and generalized anxiety disorder.  It was planned to 
alter the Veteran's medication dosage somewhat and for him to 
return to the clinic in approximately six months.  

Under 38 C.F.R. § 4.130, Code 9400, for anxiety, or Code 
9433, for dysthymia; a 50 percent rating is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate 
where there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)." Id.  
A GAF score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id. at 46.  

The Veteran's psychiatric disability is currently manifested 
primarily by excessive worry; restlessness; decreased 
concentration; irritability; muscle tension; sleep 
disturbance, including insomnia; low energy; low self esteem; 
poor concentration; and suicidal ideation.  These 
manifestations reasonably show the Veteran is entitled to a 
50 percent rating for his psychiatric disability throughout 
the appeal period, but there is no evidence of symptoms that 
would warrant a rating in excess of 50 percent.  For example, 
the symptoms do not cause him deficiencies in most areas, 
such as work, family relations, judgment, thinking, or mood 
that would warrant a higher 70 percent rating at any time 
during the appeal period.  The GAF score of 60 that was 
assigned by the VA examiner signifies moderate symptoms.  
Although he does complain of suicidal ideation, these are 
shown to resolve on their own, without additional medication 
or therapy.  There have been no indications of obsessional 
rituals, which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic attacks; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; or difficulty in adapting to stressful 
circumstances.  As such, the preponderance of the evidence is 
against a higher (70 percent) rating, and the benefit of the 
doubt rule does not apply.

The Board has considered whether staged ratings may be 
warranted; however, the criteria for a schedular compensable 
rating for generalized anxiety disorder and dysthymia were 
not met for any period of the time under consideration.  
Hence, staged ratings are not indicated.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned rating is, therefore, 
adequate, and no referral for an extraschedular rating is 
required.  


ORDER

A rating in excess of 50 percent for generalized anxiety 
disorder, with dysthymia, is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


